It is not necessary to inquire whether the legacies vested before the time pointed out for their payment. If they did not vest before that time, it is clear that all the grandchildren are entitled; if they did vest before that time, we are authorized by Attorney-General v. Crispin, 1 Brown Ch., 386, to say that the consequence is the same. All the children of Isabella Reston living when her son Thomas C. arrived to full age are equally entitled. Ves., Jr., 136; 2 id., 687; 3 id., 119, 150; Ambler, 334.